COOK, Judge
(dissenting):
This case points up one of the fallacies inherent in the rule announced in United States v. Larner, 1 M.J. 371 (C.M.A.1976). The military judge here, responding to a *494motion for appropriate relief, ruled that a portion of appellant’s pretrial confinement was illegal and granted appellant a total of 79 days’ credit against possible sentence to confinement. After findings of guilty were entered pursuant to appellant’s pleas, the military judge sentenced appellant, inter alia, to confinement at hard labor for 4 years. Unbeknownst to the military judge at the time sentence was announced, the convening authority had entered into a pretrial agreement with appellant which limited confinement at hard labor to 13 months.
The majority today decides that the convening authority had no option but to credit appellant with 79 days of confinement against the sentence ultimately approved by the convening authority. I think this result is absurd! There is no question but that the sentence approved by the convening authority was substantially less than that adjudged by-the military judge — even taking into consideration the sentence credit. Any system of calculation that results in the conclusion that the 79 days was not more than subsumed in the 35-month sentence reduction required by the agreement is simply wrong!
The military judge’s authority in this area is derived from his responsibility to adjudge sentence. The baseline he works from is his own sentence. He has no power to embellish sentence limitations negotiated by convening authorities.* It is the convening authority who reviews the actions of a court-martial, not vice versa. Article 64, Uniform Code of Military Justice, 10 U.S.C. § 864. Inasmuch as the sentence approved by the convening authority obviated the credit awarded by the military judge, no relief is required — regardless of the correctness of the judge’s rulings or the staff judge advocate’s review. I would affirm the decision of the United States Air Force Court of Military Review.

 Nor does it appear that this military judge presumed to do so. After sentence was announced, he examined, for the first time, the sentence limitation portion of the pretrial agreement. In reviewing this document with appellant, the judge advised appellant that the convening authority could not approve any sentence to confinement in excess of 13 months. He did not indicate that the convening authority was obligated to credit appellant with an additional 79 days of confinement.